                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 1 of 14


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO
               21                    v.                             MOTION FOR LEAVE TO FILE AN
                                                                    EMERGENCY MOTION FOR
               22      WILBUR L. ROSS, JR., et al.,                 RECONSIDERATION, OR, IN THE
                                                                    ALTERNATIVE, FOR A PROTECTIVE
               23                                     Defendants.   ORDER
               24                                                   Place: Courtroom 8
                                                                    Judge: Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                    FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 2 of 14


                   1          Pursuant to the Court’s December 12, 2020 Order (ECF No. 377) (“Order”), Plaintiffs

                   2   hereby respectfully submit their Response to Defendants’ Motion for Leave to File an

                   3   Emergency Motion for Reconsideration, or, in the Alternative, for a Protective Order (ECF No.

                   4   376) (“Motion for Reconsideration”). Instead of showing that the Court should change its Order,

                   5   Defendants’ Motion for Reconsideration further demonstrates Defendants’ failure to abide by the

                   6   Court’s case schedule and rulings in this case. Plaintiffs respectfully submit that the Motion

                   7   should be rejected, and that no “stay” of any ruling is warranted.

                   8          1. Defendants fail to provide any adequate ground for reconsideration of the Court’s

                   9   Order. Defendants ask this Court to vacate the portions of its Order that would require

               10      Defendants to produce on December 14, 2020—approximately one month after Plaintiffs served

               11      their document requests—some of the most critical documents to this case, and evidently all

               12      documents that were identified using the parties’ search terms for all of Plaintiffs’ requests.

               13      Specifically, Defendants say that they cannot possibly produce by December 14, 2020 two

               14      categories of documents ordered for production: Category 1, “[d]ocuments sufficient to show

               15      the details of the Bureau’s current data-processing plans, procedures, and schedule (including

               16      changes) since October 15, 2020,” and Category 2, “[d]ocuments responsive to the requests in

               17      the November 19, 2020 letter from the House Committee on Oversight and Reform to Secretary

               18      Wilbur L. Ross.” Mot. at 1. In support, they say that these portions of the Court’s Order were

               19      based on a “factual fallacy” because there is no “separate stash” of materials responsive to the

               20      Committee’s request, and that in “granting Plaintiffs’ Motion to Compel this Court has placed

               21      Defendants in an impossible position,” because compliance would require Defendants to produce

               22      materials to Plaintiffs in four days and any production would be “without adequate review and

               23      redaction for privilege.” Id.

               24             As Defendants concede, motions for reconsideration are strict, and must demonstrate a

               25      “manifest failure by the Court to consider material facts or dispositive legal arguments which

               26      were presented to the Court before such interlocutory order.” Civil L.R. 7-9(b)(3); Mot. at 2.

               27      Defendants do not and cannot make any such showing here.

               28             First, Defendants’ purported justifications have nothing to do with Category 1,
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                            FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 3 of 14


                   1   “documents sufficient to show the details of the Bureau’s current data-processing plans,

                   2   procedures, and schedule (including changes) since October 15, 2020.” That is a discrete,

                   3   narrow set of documents, and it is untenable that Defendants have yet to produce these

                   4   undeniably relevant and important materials. It has been a month since Plaintiffs identified these

                   5   documents. There is no need to review an ~88,000 document universe (which apparently

                   6   Defendants have to date not yet started materially reviewing) to produce this set of materials, and

                   7   there are no arguments whatsoever related to this portion of the Court’s Order. Defendants

                   8   apparently hope that their inapposite arguments regarding the Category 2 documents will

                   9   somehow also cover Category 1, too—and that no one will notice. Defendants should no longer

               10      be allowed to hide their data processing plans, procedures, and schedule in this case. These

               11      materials should unquestionably be produced on Monday, December 14, 2020 as ordered.

               12             Second, Defendants’ arguments as to Category 2—that there is no “separate stash” of

               13      Committee documents, and that production would neutralize Defendants’ claims of privilege—

               14      do not provide adequate grounds for reconsideration because the Court did not manifestly fail “to

               15      consider material facts or dispositive legal arguments which were presented to the Court before

               16      such interlocutory order.” Civil L.R. 7-9(b)(3). The Court understood that Director Dillingham

               17      sought to clarify, in this proceeding, his November 24, 2020 statement to the House Committee

               18      on Oversight and Reform that an entirely separate set of documents existed (and had been

               19      provided to the Commerce General Counsel)—but found that was of no consequence.1 The

               20      “crucial factual issue” (ECF No. 376, at 1:15-16) underlying the Court’s Order, which the Court

               21      considered at length, is that Defendants’ document productions so far have been woefully

               22      inadequate, even though Defendants have had plenty of time. Whether Defendants actually

               23      “have at their disposal a separate collection, or even a readily segregable collection, of

               24      documents responsive to the document request of the House Oversight Committee” (id. at 1:17-

               25      20) is beside the point.

               26
                       1
               27        Plaintiffs are not aware of Defendants similarly seeking to clarify Director Dillingham’s
                       comments directly with Chairwoman Maloney, or otherwise explaining to the Committee, which
               28      has oversight responsibilities over the Bureau, why they have apparently used this litigation and
                       the “overlap” to significantly delay producing the documents the Committee has requested.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                            FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 4 of 14


                   1          As the Court recognized—and Defendants admit—Plaintiffs’ document requests

                   2   “substantial[ly] overlap” (ECF No. 376-1, at 1 n.1) with the document requests issued by the

                   3   Government Accountability Office on August 5, 2020 and the document requests issued by the

                   4   House Committee on Oversight and Reform on November 19, 2020. ECF No. 372, at 6:21-7:12.

                   5   Even Director Dillingham admits that there is overlap. ECF No. 371-1 at 4. Defendants have

                   6   thus known for months that they would need to collect, review, and produce these documents.

                   7   In this case, Defendants have had Plaintiffs’ Requests for Production since November 17, 2020.

                   8   Yet, today—almost a full month later—Defendants admit that, of the more than 88,000

                   9   documents that were identified “using search terms supplied by the parties” (ECF No. 376-1, at

               10      2:26-28), they have only produced 691 documents, the vast majority of which are duplicative,

               11      older, and largely unimportant materials (including many calendar invites).2 The Court did not

               12      suddenly order Defendants to produce some new, undiscovered tranche of 88,000 documents “in

               13      four days.” See id. at 2:11-12. The Court ordered Defendants to produce such documents, which

               14      Defendants admit “substantial[ly] overlap” with the Committee’s request, almost one month after

               15      Plaintiffs served their document requests (and many months after Defendants knew they would

               16      need to collect, review, and produce such documents).

               17             In this respect, Defendants’ second argument—a claimed inability to conduct an adequate

               18      privilege review—is meritless. Defendants purposefully did not raise this “privilege review

               19      takes time” argument in their initial opposition, but focused on the complexities of DRB review

               20      in their initial opposition to Plaintiffs’ motion to compel—even though DRB review is

               21      inapplicable to this set of documents. Because Defendants purposefully failed to raise the

               22      privilege argument previously, that argument is not adequate grounds for reconsideration now.

               23
                       2
                         Defendants’ counsel represented at the parties’ December 2, 2020 meet and confer that none of
               24      those documents, which consist of “the email files (including attachments)” (ECF No. 368-4, at
                       5:16-18), are subject to review by the Census Bureau’s Disclosure Review Board (“DRB”). Nor
               25      does Mr. DiGiacomo, in his recent declaration, state that they are. This is important, because
                       Defendants discussed the DRB process at length in their December 10 submissions—including
               26      in the declarations of Director Dillingham and Chief Scientist Abowd. That process only applies
                       to the summary reports and data that Defendants separately requested and the Court ordered
               27      (ECF No. 372, at 8:4-5), and as to which Defendants now claim there is no problem completing
                       by Monday, December 14. It does not apply to the emails and attachments at issue in the
               28      Category 1 and Category 2 documents Defendants are asking this Court to reconsider pursuant to
                       a new “privilege review takes time” argument.
                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    3      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                          FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 5 of 14


                   1   Moreover, when the Court was establishing the case schedule in this case, Defendants never once

                   2   claimed that the fact discovery period would not allow them enough time for privilege review; of

                   3   course it did.

                   4           Finally, Defendants are not entitled to sabotage the case schedule because they failed to

                   5   start identifying and producing materials in a timely fashion. Indeed, it is glaring that

                   6   Defendants, for all their flurry of filings over the last few days on these issues, have never once

                   7   said that they actually started materially reviewing the ~88,000 documents (or some subset) in

                   8   earnest weeks ago. And their many statements about how long such a review would take,

                   9   without corresponding statements about how far they have gone into that review, suggests that

               10      they have yet to materially start the review. Indeed, they do not even say that they have started

               11      reviewing the smaller portion of documents (22,568 documents) they believe might contain

               12      privileged materials, or even the extremely small number of documents (2,944) that might be

               13      subject to a particular privilege they claim they might assert, the Executive privilege.

               14      DiGiacomo Decl. 11, 12. Nor do they provide details of any such claimed review.

               15              A litigant cannot hold a case schedule hostage based on when it decides to get around to

               16      privilege review, and there is no credible argument that Defendants could not have started and

               17      substantially completed a privilege review of these smaller sets by now. Failure to conduct an

               18      adequate privilege review is borne by the failing party—not the Court and the adverse parties

               19      abiding by the set discovery schedule. Contrary to Defendants’ claim, it is not the Court’s Order

               20      that will “strip Defendants’ claims of privilege.” See ECF No. 376-1, at 4:6-7. To the extent any

               21      privilege is “stripped,” Defendants have no one but themselves—and their own very deliberate

               22      choices—to blame.

               23              2. Defendants’ submissions show that they have defied the Court’s order and the

               24      request from the House Committee on Oversight and Reform. As discussed above, by taking

               25      the position that the Court’s Order to produce the Category 2 documents would as a practical

               26      matter require that “Defendants release, en masse, essentially all of the documents Defendants

               27      have collected to respond to Plaintiffs’ requests—without adequate review and redaction for

               28      privilege[,]” Defendants admit that they have done next to nothing to review those documents

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      4      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                            FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 6 of 14


                   1   and make them available for production. This is so despite Defendants having known for months

                   2   that they would need to review and produce them.

                   3          This is troubling in and of itself, but Defendants’ Motion reveals an additional worrisome

                   4   fact. Defendants state that, even under the Court’s expedited discovery schedule, “resolution of

                   5   such [privilege] issues would have (correctly) taken place later[.]” Id. at 4:9-12. But there is no

                   6   “later” under the expedited schedule in this case, and a review of the calendar reveals

                   7   Defendants’ gambit. Fact discovery ends on January 7. Today is December 13, with no

                   8   production yet whatsoever to speak of from Defendants—and they resist as an “impossibility”

                   9   having to produce by December 14. This must mean that Defendants all along were not planning

               10      to materially produce documents until late in December or early January—right during the

               11      holidays—and then “later” deal with privilege issues, thereby denying Plaintiffs any real ability

               12      from a timing perspective to use Defendants’ documents for their fact depositions or expert

               13      reports, and apparently denying Plaintiffs any ability to see, let alone use, any claimed privileged

               14      materials prior to mid-January or later at the earliest. The Court will recall Defendants’ misuse

               15      and overuse of privilege claims from earlier in this litigation, and how it took a team of

               16      Magistrate Judges working weekends and very late hours to overturn the bulk of Defendants’

               17      claims.3 There is no reason to believe that Defendants’ approach would be any different here.

               18      Nor do Defendants claim otherwise—or deny that, put together, all of this amounts to a “run

               19      down the clock” strategy so that Defendants never have to substantively answer for many of the

               20      core questions in this case.

               21             3. Defendants make clear that granting their Motion would sabotage the schedule in

               22      this case and harshly prejudice Plaintiffs. Defendants say that the Court should not fret about

               23      granting their Motion because they will comply with the rest of the Court’s Order—namely, they

               24      will (1) provide the metadata for the few hundred documents they previously produced, (2)

               25
                       3
               26        Based on Defendants’ improper privilege objections related to the Administrative Record, there
                       is no reason to believe that their privilege objections in this phase of the case would be sustained.
               27      Two of the three documents the magistrate judges reviewed for attorney-client privilege were
                       overturned. ECF No. 174. And nearly all of hundreds of documents Defendants either redacted
               28      or withheld on the basis of deliberative process were determined not to be privileged at all and
                       ordered to be produced. ECF Nos. 179, 182, 184.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      5      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                            FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 7 of 14


                   1   provide a 30(b)(6) deponent regarding Defendants’ document retention, production, and similar

                   2   issues, and (3) they will provide the sufficient-to-show summaries and reports that they have yet

                   3   to produce in any respect—and that they so resisted in their initial opposition.

                   4          Plaintiffs look forward to receiving these materials, and to the deposition. But these are

                   5   not “gives” by Defendants. Amateur litigants know they must provide metadata in electronic

                   6   discovery productions, and for the Court to have to order the Department of Justice to do it is

                   7   beyond the pale; of course they will provide that metadata, because they must. Similarly, the

                   8   Rule 30(b)(6) deposition was ordered only because Defendants have utterly failed to engage in,

                   9   or provide adequate information about, basic documents issues in this case. And the sufficient-

               10      to-show reports could and should have been produced many weeks ago, without question.

               11      Despite Defendants’ assurances to the Court even recently, not a single one has.4

               12             What Defendants truly are arguing, in asking the Court to overturn its Order, is for all of

               13      the ~88,0000 documents identified in keyword searches—which essentially cover the rest of

               14      Plaintiffs’ requests for production—that Plaintiffs should be happy with receiving the materials

               15      at some point at the end of December or in January (if even then—because Defendants claim

               16      they need until December 26 to simply conduct a privilege review of ~22,000 documents). De

               17      facto, Defendants are saying that Plaintiffs will get the reports indicated above—and the ~600

               18      duplicative and largely unimportant documents Defendants produced earlier—and that’s it, by

               19      way of document discovery in this case (certainly, documents that are truly usable for fact

               20      depositions or initial expert reports). Defendants cannot be allowed to self-help in this fashion.

               21      As the Court has already recognized, even waiting to produce these documents until late

               22      December “prejudices Plaintiffs and flouts the Court’s case schedule.” ECF No. 372, at 6:16.

               23

               24
                       4
               25        Plaintiffs note that, as of Sunday morning, December 13, 2020, Defendants still have not
                       provided a single such report—despite their professing to this Court (ECF No. 371, at 4:13-14)
               26      that they had told Plaintiffs that some such reports would finally be produced by Friday,
                       December 11. Friday came and went, with no production. Moreover, it is striking to note that in
               27      his declaration of December 10, 2020, Chief Scientist Abowd swore that as of that day,
                       Defendants had finished DRB review of 70% of all of such reports. ECF No. 371-2, at ¶ 17.
               28      There is only one conclusion: Defendants have been sitting on these reports for weeks,
                       purposefully delaying getting them to Plaintiffs so as to run down the clock.
                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      6     PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                           FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 8 of 14


                   1          4. The Court should similarly reject Defendants’ alternative proposal.         For the same

                   2   reasons discussed above, the Court should deny Defendants’ alternative request for a “protective

                   3   order,” which, while oddly worded, would give Defendants until December 28 to review and

                   4   produce approximately 25,000 documents. While this alternative proposal would on its face give

                   5   Plaintiffs access to three-quarters of the materials identified, Plaintiffs have no doubt that

                   6   Defendants have used search terms aimed at capturing as “potentially privileged” most of the

                   7   materials important to the ultimate resolution of this case—and Defendants’ approach toward

                   8   privilege has already shown itself to be extremely broad, and unjustified.

                   9          Moreover, as anyone knows who has conducted complex litigation with e-discovery in

               10      federal court, two weeks to review ~25,000 documents for privilege is excessive, especially

               11      when the primary argument made by Mr. DiGiacommo is that the vast bulk of these

               12      documents—over 22,000—are potentially privileged because they “likely contain requests for,

               13      and discussions of, confidential legal advice between DOC and DOJ attorneys and their clients in

               14      the Census Bureau and DOC” regarding this and other litigation. ECF No. 376-2, ¶ 11. Those

               15      materials are easily segregated, and privilege resolved, through simple search terms. Plaintiffs

               16      obviously are not asking for emails from DOJ counsel regarding this case, nor draft filings in this

               17      or other cases. And as stated above, these documents are not subject to review by the DRB.

               18      Thus, the United States Department of Justice is essentially claiming that it cannot review more

               19      than 2,000 documents per day, with all of the attorneys and resources it has at its disposal—when

               20      most of the materials concerned about seem to implicate easily-identifiable litigation based

               21      materials. This is not a meritorious request, especially in these circumstances.

               22             5. The Court should not have any concerns about Defendants’ privilege rights—

               23      notwithstanding Defendants’ deliberate choices to date—because Plaintiffs are willing to take

               24      on review and be reasonable about issues regarding waiver. Plaintiffs believe that Defendants

               25      have squandered any credibility regarding their willingness to abide by their discovery

               26      obligations and the Court’s Order in this case. And there is no more time to trust that Defendants

               27      will do right, in a timely fashion, in the future. But Defendants’ two primary concerns—that the

               28      DOJ/DOC do not have time to do a full review, and otherwise will be waiving privilege if

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       7      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                             FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 9 of 14


                   1   required to produce—are easily addressed by Plaintiffs taking on what Defendants have been

                   2   unwilling to do. Specifically, the Court should leave its Order in place, which Defendants say

                   3   means that Defendants will produce ~88,000 documents tomorrow. Once Plaintiffs receive that

                   4   production tomorrow night, they will run a search as quickly as possible for DOJ and DOC

                   5   attorneys in the to, from and cc lines, in addition to “attorney client” and similar privilege

                   6   phrases, and segregate those materials for the time being—with no review whatsoever by

                   7   attorneys. Plaintiffs will also keep Defendants apprised of their search hits. Plaintiffs will

                   8   otherwise review the materials, with an express agreement in place that Defendants will not have

                   9   waived any materials later claimed to be privileged. In fact, Defendants have already sent

               10      Plaintiffs a proposed clawback agreement aimed at just that—and Plaintiffs have no issue with

               11      such an agreement in principle, and will work to finalize it with Defendants prior to tomorrow.

               12             By taking on the burden Defendants claim they cannot timely meet, and agreeing that

               13      privilege arguments are not waived through this production and proceeding as set forth above,

               14      Plaintiffs aim to give Defendants comfort over the issues they claim drive their Motion, and

               15      thereby resolve the dispute and finally move document discovery forward.

               16             6. The Court should reject Defendants’ request for a “48-hour stay.” Finally, there is

               17      no legitimate reason the Acting Solicitor General needs an additional 48 hours to decide whether

               18      to seek emergency appellate review of this Court’s straightforward discovery ruling. District

               19      courts have inherent authority to enforce compliance with its orders. See Goodyear Tire &

               20      Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“Federal courts possess certain ‘inherent

               21      powers,’ not conferred by rule or statute, to manage their own affairs so as to achieve the orderly

               22      and expeditious disposition of cases.” (internal citations and quotation marks omitted));

               23      Blackburn v. United States, 100 F.3d 1426, 1436 (9th Cir. 1996) (“The district court has wide

               24      discretion in controlling discovery.” (internal quotation omitted)). Here, the Court’s order was

               25      filed on Thursday, December 10, and there has been plenty of time to prepare any such

               26      submission. Plaintiffs will respond in due course.

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       8     PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                            FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 10 of 14


                   1   Dated: December 13, 2020               LATHAM & WATKINS LLP

                   2                                          By: /s/ Sadik Huseny
                                                                 Sadik Huseny
                   3
                                                              Sadik Huseny (Bar No. 224659)
                   4                                          sadik.huseny@lw.com
                                                              Steven M. Bauer (Bar No. 135067)
                   5                                          steven.bauer@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Melissa Arbus Sherry (pro hac vice)
               11                                             melissa.sherry@lw.com
                                                              Richard P. Bress (pro hac vice)
               12                                             rick.bress@lw.com
                                                              Anne W. Robinson (pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Gemma Donofrio (pro hac vice)
               15                                             gemma.donofrio@lw.com
                                                              Christine C. Smith (pro hac vice)
               16                                             christine.smith@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: December 13, 2020               By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
               28                                             Maryum Jordan (Bar No. 325447)

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          9      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 11 of 14


                   1                                           mjordan@lawyerscommittee.org
                                                               Pooja Chaudhuri (Bar No. 314847)
                   2                                           pchaudhuri@lawyerscommittee.org
                                                               LAWYERS’ COMMITTEE FOR CIVIL
                   3                                           RIGHTS UNDER LAW
                                                               1500 K Street NW, Suite 900
                   4
                                                               Washington, DC 20005
                   5                                           Telephone: 202.662.8600
                                                               Facsimile: 202.783.0857
                   6
                                                               Attorneys for Plaintiffs National Urban League;
                   7                                           City of San Jose, California; Harris County,
                                                               Texas; League of Women Voters; King County,
                   8                                           Washington; Black Alliance for Just
                                                               Immigration; Rodney Ellis; Adrian Garcia; the
                   9                                           NAACP; and Navajo Nation
               10                                              Wendy R. Weiser (pro hac vice)
               11                                              weiserw@brennan.law.nyu.edu
                                                               Thomas P. Wolf (pro hac vice)
               12                                              wolft@brennan.law.nyu.edu
                                                               Kelly M. Percival (pro hac vice)
               13                                              percivalk@brennan.law.nyu.edu
                                                               BRENNAN CENTER FOR JUSTICE
               14                                              120 Broadway, Suite 1750
                                                               New York, NY 10271
               15                                              Telephone: 646.292.8310
                                                               Facsimile: 212.463.7308
               16
                                                               Attorneys for Plaintiffs National Urban League;
               17
                                                               City of San Jose, California; Harris County,
               18                                              Texas; League of Women Voters; King County,
                                                               Washington; Black Alliance for Just
               19                                              Immigration; Rodney Ellis; Adrian Garcia; the
                                                               NAACP; and Navajo Nation
               20
                                                               Mark Rosenbaum (Bar No. 59940)
               21                                              mrosenbaum@publiccounsel.org
                                                               PUBLIC COUNSEL
               22                                              610 South Ardmore Avenue
                                                               Los Angeles, California 90005
               23                                              Telephone: 213.385.2977
               24                                              Facsimile: 213.385.9089

               25                                              Attorneys for Plaintiff City of San Jose

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          10      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                 FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 12 of 14


                   1                                           Doreen McPaul, Attorney General
                                                               dmcpaul@nndoj.org
                   2                                           Jason Searle (pro hac vice)
                                                               jasearle@nndoj.org
                   3                                           NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
                   4
                                                               P.O. Box 2010
                   5                                           Window Rock, AZ 86515
                                                               Telephone: (928) 871-6345
                   6
                                                               Attorneys for Navajo Nation
                   7
                       Dated: December 13, 2020                By: /s/ Danielle Goldstein
                   8                                           Michael N. Feuer (Bar No. 111529)
                                                               mike.feuer@lacity.org
                   9                                           Kathleen Kenealy (Bar No. 212289)
                                                               kathleen.kenealy@lacity.org
               10                                              Danielle Goldstein (Bar No. 257486)
               11                                              danielle.goldstein@lacity.org
                                                               Michael Dundas (Bar No. 226930)
               12                                              mike.dundas@lacity.org
                                                               CITY ATTORNEY FOR THE CITY OF
               13                                              LOS ANGELES
                                                               200 N. Main Street, 8th Floor
               14                                              Los Angeles, CA 90012
                                                               Telephone: 213.473.3231
               15                                              Facsimile: 213.978.8312
               16                                              Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: December 13, 2020                By: /s/ Michael Mutalipassi
               18                                              Christopher A. Callihan (Bar No. 203010)
                                                               legalwebmail@ci.salinas.ca.us
               19                                              Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
               20                                              CITY OF SALINAS
                                                               200 Lincoln Avenue
               21                                              Salinas, CA 93901
                                                               Telephone: 831.758.7256
               22                                              Facsimile: 831.758.7257
               23                                              Attorneys for Plaintiff City of Salinas
               24
                       Dated: December 13, 2020                By: /s/ Rafey S. Balabanian
               25                                              Rafey S. Balabanian (Bar No. 315962)
                                                               rbalabanian@edelson.com
               26                                              Lily E. Hough (Bar No. 315277)
                                                               lhough@edelson.com
               27                                              EDELSON P.C.
                                                               123 Townsend Street, Suite 100
               28                                              San Francisco, CA 94107

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          11      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                 FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 13 of 14


                   1                                           Telephone: 415.212.9300
                                                               Facsimile: 415.373.9435
                   2
                                                               Rebecca Hirsch (pro hac vice)
                   3                                           rebecca.hirsch2@cityofchicago.org
                                                               CORPORATION COUNSEL FOR THE
                   4
                                                               CITY OF CHICAGO
                   5                                           Mark A. Flessner
                                                               Stephen J. Kane
                   6                                           121 N. LaSalle Street, Room 600
                                                               Chicago, IL 60602
                   7                                           Telephone: (312) 744-8143
                                                               Facsimile: (312) 744-5185
                   8
                                                               Attorneys for Plaintiff City of Chicago
                   9
                       Dated: December 13, 2020                By: /s/ Donald R. Pongrace
               10                                              Donald R. Pongrace (pro hac vice)
                                                               dpongrace@akingump.com
               11
                                                               Merrill C. Godfrey (Bar No. 200437)
               12                                              mgodfrey@akingump.com
                                                               AKIN GUMP STRAUSS HAUER & FELD
               13                                              LLP
                                                               2001 K St., N.W.
               14                                              Washington, D.C. 20006
                                                               Telephone: (202) 887-4000
               15                                              Facsimile: 202-887-4288
               16                                              Attorneys for Plaintiff Gila River Indian
                                                               Community
               17
                       Dated: December 13, 2020                By: /s/ David I. Holtzman
               18
                                                               David I. Holtzman (Bar No. 299287)
               19                                              David.Holtzman@hklaw.com
                                                               HOLLAND & KNIGHT LLP
               20                                              Daniel P. Kappes
                                                               Jacqueline N. Harvey
               21                                              50 California Street, 28th Floor
                                                               San Francisco, CA 94111
               22                                              Telephone: (415) 743-6970
                                                               Fax: (415) 743-6910
               23
                                                               Attorneys for Plaintiff County of Los Angeles
               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          12      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                 FILE EMERGENCY MOT. FOR RECONSIDERATION
                       Case 5:20-cv-05799-LHK Document 378 Filed 12/13/20 Page 14 of 14


                   1                                           ATTESTATION
                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4   in this filing.
                   5   Dated: December 13, 2020                          LATHAM & WATKINS LLP
                   6
                                                                         By: /s/ Sadik Huseny
                   7
                                                                             Sadik Huseny
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    13      PLAINTIFFS’ RESPONSE TO MOT. FOR LEAVE TO
 SAN FRANCISCO
                                                                           FILE EMERGENCY MOT. FOR RECONSIDERATION
